Case 3:19-cv-00548-MMH-PDB Document 1 Filed 05/09/19 Page 1 of 10 PageID 1



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

                                              CASE NO.:

ANGELIQUE HARRELL, individually and
on behalf of all others similarly situated,
                                                                CLASS ACTION
          Plaintiff,
                          vs.

MENDOTA INSURANCE COMPANY, a
Tennessee Corporation

          Defendant.

_________________________________________/

                                  CLASS ACTION COMPLAINT

          Plaintiff Angelique Harrell (“Plaintiff”), individually and on behalf of all others similarly

situated, files this Class Action Complaint against Mendota Insurance Company (“Mendota” or

“Defendant”), and alleges:

                                    NATURE OF THE ACTION

          1.     This is a class action lawsuit by Plaintiff, the named insured under a Mendota

automobile policy issued for private passenger auto physical damage coverage (the “Policy”), 1

including collision or physical damage other than collision, that required payment of “Actual Cash

Value” or “ACV” in the case of a total loss of the insured vehicle. Plaintiff brings a claim for

breach of contract and.

          2.     Defendant is a large private insurance company that, based upon Plaintiff’s

information and belief, collects hundreds of millions of dollars in private-passenger automobile




1
    Plaintiff’s Insurance Policy is attached hereto as Exhibit A.
Case 3:19-cv-00548-MMH-PDB Document 1 Filed 05/09/19 Page 2 of 10 PageID 2



physical damage coverage premiums every year from its insureds. Among other coverages,

Defendant offers collision or other than collision coverage. Upon information and belief,

Defendant systematically underpaid Plaintiff and tens of thousands of other putative class

members in amounts Defendant owed its insureds in ACV payments for total loss vehicles insured

with physical damage coverage.

        3.       This lawsuit is brought by Plaintiff individually and on behalf of all other similarly

situated insureds who suffered damages due to Defendant’s practice of failing to make full ACV

payments or full total loss payment to first-party total-loss insureds with physical damage

coverage, including collision or other than collision coverage. Specifically, as a matter of uniform

practice and procedure, Defendant fails to include vehicle title transfer and vehicle registration

fees (“Vehicle Title and Registration Fees”) in its calculation of ACV when making total-loss

payment to its insureds.

        4.       Defendant’s failures to make full total loss payment on first-party total losses owed

to its insureds and to condition payment of Vehicle Title and Registration Fees on actions not

required by the Policy itself are breaches of the Policy and clear breaches of contract.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332(d)(2)(A) because at least one member of the putative class is a citizen of a different

state than Defendant, there are more than 100 members of the putative class, and, upon information

and belief, the aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.

        6.       Venue is also proper in this Court because a substantial part of the events or

omissions giving rise to the claims occurred in this District and Defendant is subject to personal

jurisdiction in this district.




                                                   2
Case 3:19-cv-00548-MMH-PDB Document 1 Filed 05/09/19 Page 3 of 10 PageID 3



                                             PARTIES

       7.       At all times material hereto, Plaintiff is and was a Florida citizen and domiciled in

Duval County.

       8.       At all times material hereto, Defendant is and was a corporation located in the State

of Tennessee and authorized to transact insurance in the State of Florida and conducting a

substantial part of its business in Duval County, Florida. Defendant’s principal place of business

and headquarters are both located in the State of Tennessee.

                                   FACTUAL ALLEGATIONS

       9.       The Policy includes Defendant’s standardized language as to physical damage

coverage, including collision or other than collision coverage, including payment of the ACV of

an insured vehicle in the even of a total loss.

       10.      Under the Policy and applicable state law, ACV includes an obligation to pay sales

tax and Vehicle Title and Registration Fees for total loss vehicle collision or other than collision

coverage (full total loss payment).

       11.      As demonstrated by Plaintiff’s experience, Defendant does not pay Vehicle Title

and Registration Fees when determining and paying the ACV to its insureds, contrary to its

obligations under the Policy to pay its insureds the full amount of the total loss of an insured’s

vehicle.

       12.      Plaintiff owned a 2006 Ford Explorer, Vin # 1FMEU75E16UA38616 (the “Insured

Vehicle”), which was insured under the Policy with Defendant.

       13.      Under the Policy, Defendant committed to pay Plaintiff the lesser of “the actual

cash value” of the stolen or damaged property or the “amount necessary to replace the stolen or

damaged property.” See Exhibit A at 24.




                                                  3
Case 3:19-cv-00548-MMH-PDB Document 1 Filed 05/09/19 Page 4 of 10 PageID 4



       14.     States in which Defendant operates require that cars be properly titled and

registered and that cars have proper license plates (or tags). Thus, the ACV of damaged or stolen

vehicles includes Vehicle Title and Registration Fees.

       15.     ACV is defined in the Policy as “the fair market value of the stolen or damaged

property at the time of the accident or loss.” Exhibit A at pg. 3.

       16.     The Insurance Policy’s language applies to all covered autos irrespective of

ownership interests—whether owned, financed, or leased.

       17.     In turn, the Policy does not exclude: (1) Vehicle Title and Registration Fees from

ACV; or (2) any provision deferring or conditioning payment of vehicle title and registration fees

for any purpose whatsoever.

       18.     On or about March 15, 2017 Plaintiff was involved in an accident while operating

the Insured Vehicle. As a result of said accident, Plaintiff filed a claim for property damage with

Defendant, claim number MOXO369001 (the “Claim”).

       19.     Following the filing of Plaintiff’s Claim, Defendant determined that the Insured

Vehicle was a total loss with a base value of $8,792.00. Defendant also included $577.52 for taxes,

subtracted $3,036.03 for “storage deduction,” and subtracted $500.00 as the deductible for a total

value of $5,833.49. See Exhibit B.

       20.     The base value was calculated by an independent vehicle valuation company

AudaExplore, which bases vehicles valuations on the cost to purchase similar vehicles with similar

conditions and mileage.

       21.     AudaExplore created a Vehicle Valuation Report (the “Valuation Report”) which

did not include an amount for Vehicle Title and Registration Fees. See Exhibit C.

       22.     There is no relevant language in the Insurance Policy to condition any payment of




                                                  4
Case 3:19-cv-00548-MMH-PDB Document 1 Filed 05/09/19 Page 5 of 10 PageID 5



Vehicle Title and Registration Fees after Defendant determines there to be a total loss on proof

that a new vehicle was purchased.

        23.     Defendant breached its Policy with Plaintiff by failing to pay any amount for

Vehicle Title Transfer or Registration Fees when it purportedly paid Plaintiff the ACV associated

with the total loss of the Insured Vehicle.

        24.     By not including amounts for Vehicle Title Transfer or Registration Fees in its

calculation of ACV paid to insureds, Defendant limits the amount it is required to pay Plaintiff and

its insureds.

        25.     Every form Policy applicable to Plaintiff and the Class Members contains

materially identical language concerning ACV payments owed to insureds.

        26.     Plaintiff and all members of the putative class satisfied all conditions precedent, or

such conditions precedent were waived or excused.

                                     CLASS ALLEGATIONS

        27.     Plaintiff brings this action on behalf of itself and a class of all others similarly

situated. This action is brought and is properly maintained as a class action pursuant to Federal

Rule of Civil Procedure 23(a) (b)(3).

        28.     Plaintiff seeks to represent a putative class (the “Class”) defined as follows:

        All individuals insured by Mendota with insurance that covers a vehicle with
        private-passenger physical damage coverage, including collision or other than
        collision coverage, who made a first party claim that was adjusted by Mendota as a
        total loss and who received an actual cash value payment from Mendota that did
        not include an amount for Vehicle Title and Registration Fees.

        29.     Excluded from the Class are Defendant and its subsidiaries and affiliates; its

officers, directors, and members of their immediate families; any entity in which Defendant has a

controlling interest; the legal representatives, heirs, successors, or assigns of any such excluded




                                                  5
Case 3:19-cv-00548-MMH-PDB Document 1 Filed 05/09/19 Page 6 of 10 PageID 6



party; and any judicial officer to whom this action is assigned and the members of his or her

immediate families.

       30.     Plaintiff reserves the right to modify or amend the definition of the proposed Class

and/or to add subclasses if necessary before this Court determines whether certification is

appropriate.

       A.      Numerosity

       31.     Although the precise number of members of the Class are unknown to Plaintiff at

this time and can only be determined through appropriate discovery, Plaintiff believes that because

Defendant is a large, national insurer and writes hundreds of millions of dollars of private-

passenger physical damage coverage policies, the Class affected by Defendant’s unlawful practice

consists of tens of thousands of insureds or the Class is otherwise so numerous that joinder of all

Class members is impractical.

       B.      Commonality

       32.     Defendant’s conduct towards the Class raises common questions of law and fact.

These common questions include, but are not limited to, the following: (a) whether, under the

Defendant’s standardized policy language, Plaintiff and the Class members are Vehicle Title and

Registration Fees as a part of the ACV payment upon the total loss of an insured vehicle; and (b)

whether the Defendant breached its respective insurance contracts with Plaintiff and the Class

members by failing to pay Vehicle Title and Registration Fees as a part of its ACV payments upon

the total loss of an insured vehicle.

       C.      Typicality

       33.     Plaintiff’s claims are typical of the claims of all other members of the Class because

all such claims arise from the Defendant’s failure to pay Vehicle Title and Registration Fees on




                                                 6
Case 3:19-cv-00548-MMH-PDB Document 1 Filed 05/09/19 Page 7 of 10 PageID 7



total loss claims of insured vehicles. The material facts underlying the claims of each putative class

member are the same material facts as those supporting the Plaintiff’s claim alleged herein and

require proof of the same material facts.

        D.       Adequacy

        34.      Plaintiff can and will adequately represent the putative class and its interests are

common to, and coincident with, those of all absent class members. By proving her individual

claims, Plaintiff will necessarily prove the claims of the Class and prove Defendant’s liability to

the Class. Plaintiff has no known conflicts of interest with any members of the Class; her interests

and claims are not antagonistic to those of any other Class members; nor are its claims subject to

any unique defenses.

        35.      Plaintiff’s counsel have extensive experience in complex commercial litigation,

class actions, and have adequate financial resources to ensure that the interests of the Class will

not be harmed.

        E.       Predominance and Superiority

        36.      Defendant’s conduct was uniform with respect to all prospective Class members.

Accordingly, common questions of law and fact predominate over individual questions.

        37.      In addition, class treatment is a superior form of adjudication than the prosecution

of individual claims and provides a substantial benefit to the court and litigants by avoiding a

multiplicity of suits, and the risk of inconsistent results.

        38.      Because the Class encompasses tens of thousands of claims, a single, national class

action is plainly more efficient than many thousands of individual law suits, each requiring the

same discovery and proofs. Given the relatively small amount of the claim(s) of each putative

Class member, it is likely that absent class representation, such claims would not be brought, and




                                                   7
Case 3:19-cv-00548-MMH-PDB Document 1 Filed 05/09/19 Page 8 of 10 PageID 8



the Class would never have appropriate redress for Defendant’s improper conduct. A class action

is superior and more efficient to other available methods for the fair and efficient adjudication of

this controversy.

       39.     Class treatment ensures uniformity and consistency in results, enables the many

small claims of Class members brought efficiently, and will provide optimum relief to Class

members for their past and future injuries, as well as deter Defendant and other similar businesses

from engaging in such wrongful conduct in the future.

       40.     The Class is not so large that it would be unmanageable, and no difficulties are

foreseen providing notice to individual claimants because Defendant keeps records of insurance

policies and claims of prospective Class members during the class period, including records of

total loss vehicles. Therefore, both the membership of the Class and the amount of individual

damages is readily ascertainable from Defendant’s records.

                                      COUNT I
                           CLAIM FOR BREACH OF CONTRACT

       41.     The allegations contained in the foregoing paragraphs are incorporated by

reference.

       42.     This count is brought by Plaintiff on behalf of herself and the Class.

       43.     Plaintiff was party to a contract, the Policy, with Defendant as described herein.

See Exhibit A. All Class members were parties to similar automobile insurance policies with

Defendant that contained materially identical terms to Plaintiff’s Policy.

       44.     Plaintiff and members of the putative Class made claims that Defendant determined

to be a covered claims and first party total losses under the their respective insurance policies.

       45.     Defendant, in paying the total loss claim, determined that Plaintiff and each Class

member complied with the terms of their respective insurance contracts and thus had fulfilled all



                                                  8
Case 3:19-cv-00548-MMH-PDB Document 1 Filed 05/09/19 Page 9 of 10 PageID 9



duties and conditions under the such contracts necessary to be paid for the total loss class of an

insured vehicle.

         46.    Pursuant to Defendant’s Policy, upon the total loss of Plaintiff’s and the Class’s

insured vehicles, the Plaintiff and every Class member were owed the full ACV, including

unconditional payment Vehicle Title and Registration Fees. Defendant failed to include Vehicle

Title and Registration Fees in its payments to Plaintiff and the Class, and thus failed to pay the

vehicle’s ACV.

         47.    Defendant’s failure to provide the promised coverage constitutes a material breach

of contract.

         48.    As a result, Plaintiff and the Class members are entitled to the full ACV payment,

including Vehicle Title and Registration Fees, as well as prejudgment and post-judgment interest

and other relief as is appropriate.

                                      RELIEF REQUESTED

         WHEREFORE, Plaintiff, individually and on behalf of the putative Class, demands relief

and judgment as follows:

         1.     For an Order certifying this action as a Class Action on behalf of the Class described

above;

         2.     For an award of compensatory damages for the Class in amounts owed by

Defendant;

         3.     For injunctive relief requiring Defendant to unconditionally pay Vehicle Title and

Registration Fees;

         4.     For all other damages according to proof;

         5.     For an award of attorney’s fees and expenses as appropriate pursuant to applicable




                                                  9
Case 3:19-cv-00548-MMH-PDB Document 1 Filed 05/09/19 Page 10 of 10 PageID 10



law;

       6.     For costs of suit incurred herein;

       7.     For pre- and post-judgment interests on any amounts awarded; and

       8.     For other and further forms of relief as this Court deems just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues so triable.




Dated: May 9, 2019.                                   Respectfully submitted,



                                                      SHAMIS & GENTILE, P.A.
                                                      Andrew J. Shamis
                                                      ashamis@shamisgentile.com
                                                      14 NE 1st Avenue, Suite 400
                                                      Miami, Florida 33132
                                                      Telephone: (305) 479-2299
                                                      Facsimile: (786) 623-0915


                                                      EDELSBERG LAW, PA
                                                      Scott Edelsberg
                                                      scott@edelsberglaw.com
                                                      Jordan D. Utanski
                                                      utanski@edelsberglaw.com
                                                      2875 NE 191st ST #703
                                                      Aventura, FL 33180
                                                      Telephone: (305) 975-3320

                                                      NORMAND LAW, PLLC
                                                      Edmund A. Normand
                                                      Jacob Phillips
                                                      62 West Colonial Street, Suite 209
                                                      Orlando, Florida 32814
                                                      Telephone: 407-603-6031
                                                      ed@ednormand.com
                                                      jacob@ednormand.com




                                                 10
